DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to amendment filed on 10/21/2021.

Response to Amendment
	The Examiner has acknowledged the amended claims 1, 3 - 5, 7, 10 – 13, 15 – 17, 19, 22 – 23, the cancellation of 8, 20, and the submission of new claims 24 – 26.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 7, 9 – 19, and 21 - 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument (page 15) that GOLDMAN’s Fig. 4 and paragraph [0051] for instance do not disclose, teach, suggest, nor otherwise render obvious a construct wherein a local craft terminal application, obtained for a local computer system from a remote network element, is in turn used to configure that remote network element.
The Examiner respectfully disagrees with Applicant’s assertion because GOLDMAN discloses that an installer package for a runtime can include a runtime installer 455 and the runtime 460, such as described above. In addition, the runtime 460 can include an application installer 465 used to install applications that run on the runtime. When copied to the target computer, the installer package can create a local copy 456 of the runtime installer that can be called with a reference (REF) to an application install package 470 (which can be local or remote) and can extract a first copy 461 of the 
GOLDMAN discloses that one or more aspects of the subject matter described in this specification can be embodied in one or more methods that include obtaining an installer package for a target computer, the installer package including an application execution environment program and an installer for a software program, the application execution environment program including a cross-platform application program interface to provide services to applications that run in the application execution environment, wherein the installer runs in the application execution environment; and providing the installer package to the target computer to install the software program by running the installer in the application execution environment copied to the target computer (see paragraph [0008]).
GOLDMAN further discloses that The software program can include the application execution environment program, and the providing can include transmitting the installer package, having only a single copy of the application execution environment program, to the target computer to cause the target computer to perform the following operations. Copying the application execution environment program to the target computer. Launching the application execution environment program on the target computer (see paragraph [0010]).
Applicant also argued that the Examiner’s premise in rejecting each of Claims 4 and 16 under Section 103, namely the premise that GOLDMAN purportedly discloses all of the elements and limitations of independent Claims 1 and 13, is a faulty premise at least in relation to such claims as currently amended. For the reasons previously expressed, GOLDMAN does not disclose all the limitations of independent Claims 1 and 13, at least as currently amended.

Kroeckel discloses that if a greater number exists, then the version of software that is the next greater version than the current version on the client is downloaded and subsequently installed).
It appears that applicants are interpreting the claims very narrow without considering the broad teaching of the references used in the rejection. Applicants are reminded that the examiner is entitled to the broadest reasonable interpretation of the claims. The Applicants always have the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater 162 USPQ 541,550-51 (CCPA 1969). 
In view of such, the rejections are maintained and repeated as follows:
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 – 3, 5 – 7, 9 - 15, 17 – 19, and 21 - 26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goldman et al (US 2014/0040877; hereinafter Goldman).
Regarding claim 1, Goldman discloses in a communication system including a local computer system in communication with a plurality of remote network elements, a computer-implemented method the method comprising:
accessing a first one of the plurality of remote network elements (105, 1B; paragraphs [0013], [0028]; Goldman discloses that a server operable to interact with the target computer through a data communication network) and obtaining therefrom a launcher application program (paragraphs [0009 - 0011], Godman discloses that the obtaining can include retrieving a previously generated installer package, or the obtaining can include: identifying the application execution environment program for the target computer),
launching the launcher application program on the local computer system (paragraphs [0011 - 0012], [0042]; Goldman discloses launching the application execution environment program on the target computer) and determining, using the launcher application program on the local computer system, whether the local computer system contains an appropriate copy of the local craft terminal application (paragraphs [0015], [0045]; Goldman discloses that a check can be made 310 to determine if the application execution environment program is already present on the target computer), and
if the local computer system does not contain the appropriate copy of the local craft terminal application, obtaining for the local computer system the appropriate copy of the local craft terminal application from the first one of the plurality of remote network elements (paragraphs [0046 – 0047]; Goldman discloses that if the application execution environment program is not already installed on the computer, installation of both the software application and the application execution environment program can be provided 315 in an installation sequence), and 
and configuring the first one of the plurality of remote network elements using the appropriate copy of the local craft terminal application obtained for the local computer system from the first one of the plurality of remote network elements (fig. 4; paragraph [0051]; Goldman discloses that the runtime 460 can include an application installer 465 used to install applications that run on the runtime. When copied to the target computer, the installer package can create a local copy 456 of the runtime installer that can be called with a reference (REF) to an application install package 470 (which can be local or remote).
Regarding claim 2, Goldman discloses the computer-implemented method of claim 1, wherein the step of launching further comprises determining if the launcher application program is already installed on the local computer system (paragraph [0045]; Goldman discloses that functionality built into the web browser and the page being viewed can be employed to determine if the application execution environment program is already present on the target computer).
Regarding claim 3, Goldman discloses the computer-implemented method of claim 2, wherein the step of launching further comprises if the local computer system does not contain the launcher application program, installing the launcher application obtained from the first one of the plurality of network elements (paragraphs [0046 – 0047]; Goldman discloses that If the application execution environment program is not already installed on the computer), and executing the launcher application program on the local computer system (paragraphs [0046 – 0047]; Goldman discloses that installation of both the software application and the application execution environment program can be provided 315 in an installation sequence).
Regarding claim 5, Goldman discloses the computer-implemented method of claim 1, wherein the step of launching further comprises identifying an existing local craft terminal application already Goldman discloses that if the application execution environment program is not already installed on the computer, installation of both the software application and the application execution environment program can be provided 315 in an installation sequence).
Regarding claim 6, Goldman discloses the computer-implemented method of claim 1, wherein the step of accessing further comprises obtaining a network address for the first one of the plurality of network elements (paragraphs [0028], [0054], [0065]).
	Regarding claim 7, Goldman discloses the computer-implemented method of claim 1, wherein the step of obtaining further comprises determining if an existing local craft terminal application stored on the local computer system is the same as the appropriate copy of the local craft terminal application obtainable from the first one of the plurality of remote network elements (paragraphs [0009 - 0011], Godman discloses that the obtaining can include retrieving a previously generated installer package, or the obtaining can include: identifying the application execution environment program for the target computer).
	Regarding claim 9, Goldman discloses the computer-implemented method of claim 1, wherein the step of accessing further comprises obtaining an installer file from the first one of the plurality of remote network elements (paragraphs [0009], [[0012]; Goldman discloses that the obtaining can include retrieving a previously generated installer package, or the obtaining can include: identifying the application execution environment program for the target computer), wherein the installer file includes Goldman discloses that one or more computers, operable to interact with the target computer to perform these operations, can include a server operable to interact with the target computer through a data communication network).
	Regarding claim 10, Goldman discloses the  computer-implemented method of claim 9, wherein the step of launching further comprises determining if the launcher application program is already installed on the local computer system (paragraph [0045]), 
if the local computer system does not contain the launcher application program, installing the launcher application obtained from the first one of the plurality of network elements, executing the launcher application program on the local computer system (paragraphs [0046 – 0047]), obtaining the network address of the first one of the plurality of remote network elements from the server information file (paragraphs [0028], [0054], [0065]), and downloading from the first one of the plurality of remote network elements an application information file that includes the appropriate copy of the local craft terminal application (paragraphs [0046 – 0047]).
	Regarding claim 11, Goldman disclose the computer-implemented method of claim 10, further comprising identifying an existing local craft terminal application already stored on the local computer system, if the identified existing local craft terminal application already stored on the local computer system is the same as the local craft terminal application in the application information file downloaded from the first one of the plurality of network elements, executing the identified existing local craft terminal application already stored on the local computer system (paragraphs [0009 - 0011]), if the local craft terminal application stored on the local computer system is not the same as the appropriate copy of the local craft terminal application in the application information file downloaded from the first one of the plurality of network elements (paragraphs [0046 – 0047]), installing the appropriate copy of the Goldman discloses that if the application execution environment program is not already installed on the computer, installation of both the software application and the application execution environment program can be provided 315 in an installation sequence).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al (US 2014/0040877; hereinafter Goldman) in view of Kroeckel et al (US 2013/0331163; hereinafter Kroeckel).
Regarding claim 4, Goldman discloses all the limitations in claim 2, but fails to specifically disclose that wherein the step of launching further comprises if the launcher application program is already installed on the local computer system, verifying that the already-installed launcher application program is updated to a current version launcher application program, if the already-installed launcher application program is not updated, then updating the local computer system to the current version, and executing the current version of the launcher application program on the local computer system.
Kroeckel, in an analogous art, discloses the step of verifying that the already-installed launcher application program is updated to a current version launcher application program (paragraph [0405]; Kroeckel discloses that an appropriate version for the client is determined by identifying the next greater version number on the update server directory as compared to the current version that is on the client), if the already-installed launcher application program is not updated, then updating the local computer system to the current version, and executing the current version of the launcher application program on the local computer system (paragraph [0405]; Kroeckel discloses that If a greater number exists, then the version of software that is the next greater version than the current version on the client is downloaded and subsequently installed).

Claims 12 – 19, and 23 - 26 incorporate substantively all the limitations of claims 1 – 7, and 9 - 11 with minor modifications in the claimed language in system form rather than method form.  The reasons for rejecting claims 1 – 7, and 9 - 11 apply in claims 12 – 19, and 21 - 26.  Therefore, claims 12 – 19, and 21 - 26 are rejected for the same reasons.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVES DALENCOURT/              Primary Examiner, Art Unit 2457